



EXHIBIT 10.2


 
April 9, 2018


Laura A. Gasparini


Re: Transition Letter
Dear Laura:
Per our discussion, effective at the close of business on April 9, 2018 (the
“Resignation Date”), you will cease serving as the Vice President, Human
Resources, of Skyworks Solutions, Inc. (the “Company”) with your resignation
from such position effective as of such time. This letter sets out the terms for
your employment and compensation after the Resignation Date. By signing and
returning this letter agreement, you will be entering into a binding agreement
with the Company and will be agreeing to the terms and conditions set forth in
this letter agreement.
1.
Transition Period - During the period of time beginning the date after the
Resignation Date and, if applicable, through November 15, 2018, you agree to
assist the Company’s incoming Senior Vice President, Human Resources, on an
as-needed basis with any human resources matters and/or perform any other task
reasonably requested consistent with your skills, training and experience. Your
compensation and benefits during the Transition Period will be as follows
(subject to your continued employment and your continuing qualification under
the terms of such benefit plans): (i)(A) during the period from April 9, 2018,
through May 4, 2018, you will be paid an annualized base salary equal to your
annual base salary as of the date hereof, and (B) during the remainder of the
Transition Period, you will be paid an annualized base salary equal to
twenty-five percent (25%) of your annual base salary as of the date hereof, with
all such base salary payments during the Transition Period under (A) and (B)
payable biweekly in accordance with the standard payroll practices of the
Company and subject to all withholdings and deductions as required by law, and
(ii) you will continue to be eligible for benefits consistent with those you are
receiving as of the date hereof (although you will be subject to any
corporate-wide benefit plan changes that apply to other similarly situated
employees of the Company); provided, however, that you will not be eligible to
participate in any cash incentive plan (e.g., EIP or MIP), receive any cash
bonus or receive any additional equity incentive award related to fiscal year
2018 (although so long as you remain employed, you will continue to satisfy the
active service vesting requirements of any equity awards that are outstanding as
of the date hereof).

2.
Post-Separation Benefits - As of the Separation Date (as defined below), except
as provided in this letter agreement, all salary payments from the Company will
cease and any benefits you had as of the Separation Date under the
Company-provided benefit plans, programs or practices will terminate in
accordance with their terms (except as required by federal or state law), and
you will cease vesting in any then unvested, outstanding equity awards from the
Company. “Separation Date” for purposes of this letter agreement shall mean the
date on which your employment with






--------------------------------------------------------------------------------





the Company is terminated for all purposes, which shall be the earlier of (i)
the date your employment ceases as a result of the Company terminating your
employment without Cause or (ii) November 15, 2018.
Provided that you remain employed until November 15, 2018, and provided that you
comply with the release requirements described below, you will receive the
following:
(a)    COBRA Benefits. Provided that you are eligible for and elect COBRA
coverage, the Company will pay the amount it pays for active employees with
similar coverage for you and your covered beneficiaries for the period ending on
the earlier of the date that is 18 months after the Separation Date or the date
you (or, as applicable, your beneficiaries) cease to be eligible for COBRA
coverage, provided that if the Company’s paying such premiums violates
nondiscrimination laws, the payments will cease (such payment of COBRA premiums,
the “COBRA Benefits”).
(b)    Treatment of Stock Options. The Company will amend all of your
outstanding stock options to provide that you may exercise any such options, to
the extent vested on the date your employment ends, until one year after your
employment ends (but not beyond the original term of the option) (such
extension, the “Option Extension”), and any then unexercised options will
thereafter expire. Exercising any such extended options will be conditioned on
the effectiveness of the Releases (as defined below), and, if the Final Release
(as defined below) is not provided by the deadline, any Option Extension will
terminate on the earlier of the deadline for providing the Final Release or the
date of revocation of the Final Release.
(c)    AYCO Financial Planning Services. The Company will pay for AYCO financial
planning services for you in the same annual amount as is provided to executive
officers of the Company until June 30, 2019 (the “AYCO Benefits”).
In connection with the transition, upon entering this agreement you will also be
asked to sign a release in the form attached hereto at Annex A (the “Initial
Release”), which will be a binding agreement with the Company seven (7) days
after you sign it (unless you revoke it during such seven (7) day period).
Failure to sign the Initial Release and let it become effective will result in
this letter agreement’s becoming null and void. You are advised to consult with
an attorney of your own choosing and will have at least 21 days to review the
Initial Release before signing it. In addition to the Initial Release, you will
be required to provide a release in the form attached hereto at Annex B (the
“Final Release” and, with the Initial Release, the “Releases”) within three (3)
business days after (and not before) your ceasing to be employed, as a condition
of any severance, COBRA Benefits, Option Extension or AYCO Benefits due or
continuing after your employment ends; provided, however, that if you remain
employed on October 19, 2018, you must provide the signed Final Release between
the close of business on October 19, 2018, and the close of business on October
26, 2018. The Final Release will be a binding agreement with the Company seven
(7) days after you sign it (unless you revoke it during such seven (7) day
period). If you fail to provide or do revoke the Final Release, you acknowledge
that the Company is under no obligation to retain you in employment for any
later vesting event, and you waive any claim to the contrary or to receive such
later vesting if the Company chooses to end your employment before such vesting
occurs.
If your employment ends prior to November 15, 2018, as a result of a termination
without Cause (as defined below), and you have timely signed and returned this
letter agreement and complied with its terms during the Transition Period, and
the Initial Release becomes effective and, for





--------------------------------------------------------------------------------





compensation due after your employment ends, the Final Release becomes effective
and you comply with the terms of the Releases, the Company will provide you
with:
(a)    a severance payment equal to twice your annual base salary as of the date
hereof, paid in a lump sum in accordance with the Company’s standard payroll
procedure in the first payroll whose cutoff date follows the eighth day after
the Final Release becomes effective;
(b)    the COBRA Benefits, except that such benefits will be provided for up to
12 months instead of up to 18 months if such benefits become due to you under
this provision 3(b); and
(c)    the Option Extension.
3.
At-Will Employment - Notwithstanding the foregoing, both you and the Company
will continue to have the right to terminate your employment on an at-will basis
during the Transition Period; provided, however, that should you terminate your
employment for any reason, or should the Company terminate your employment for
Cause (as defined below), before November 15, 2018, you will not be eligible to
receive any post-termination severance or benefits (including, but not limited
to, the COBRA Benefits, Option Extension, AYCO Benefits or cash severance). For
purposes of this letter agreement, “Cause” shall have the same meaning as the
definition provided in your Change in Control/Severance Agreement with the
Company dated November 5, 2015 (the “Change in Control Agreement”).

4.
Description of Benefits on Death or Disability - The death and permanent
disability provisions relating to equity compensation under Section 4 of your
Change in Control Agreement shall remain in effect if your employment ends
during the Transition Period for either of those reasons. No other compensation,
severance or benefits are due under this letter agreement if your employment
ends as a result of death or permanent disability.

5.
Non-Disclosure; Continuing Obligations -

You acknowledge and reaffirm your obligation to keep confidential and not
disclose any confidential and/or non-public information concerning the Company
that you acquired during the course of your employment with the Company, in
accordance with the terms of your Employment Agreement with the Company dated as
of April 27, 1998 (the “NDA”) and your applicable equity award agreements, which
confidentiality provisions remain in full force and effect during and after your
employment. You further acknowledge and reaffirm your other obligations under
the NDA and your obligations in Section 7 of the Change in Control Agreement
with respect to non-competition and non-solicitation (the “Restrictive
Covenants”), which Restrictive Covenants also remain in full force and effect.
6.
Mutual Non-Disparagement - You understand and agree that you shall not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, industry group, customer, supplier, competitor, investor,
analyst, institutional investor, hedge fund, financial institution or Skyworks
employee, regarding the Company or any of the other “Released Parties” (as
defined in Annex A) or about the Company; provided, however, that nothing herein
prevents you from making truthful disclosures to any governmental entity or to
enforce this letter agreement. The Company agrees to instruct its executive
officers not to make any false, disparaging or derogatory statements to any
person or entity regarding you, your employment with the Company, or your
departure from the Company.






--------------------------------------------------------------------------------





7.
Amendment - This letter agreement and the Releases shall be binding upon the
parties and may not be supplemented, changed or modified in any manner, except
by an instrument in writing of concurrent or subsequent date signed by the Chief
Executive Officer of the Company and you. This letter agreement and the Releases
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators.

8.
Waiver of Rights - No delay or omission by the Company in exercising any right
under this letter agreement or the Releases shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

9.
Validity - Should any provision of this letter agreement or the Releases be
declared or be determined by any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and such illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement or the Releases.

10.
Cooperation with Respect to Claims and Actions -To the extent permitted by
applicable law, you agree to cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company by any
third party against the Company or by the Company against any third party. You
also agree that your full cooperation in connection with such claims or actions
will include being available to meet with the Company’s counsel to prepare for
discovery, any mediation, arbitration, trial, administrative hearing or other
proceeding, and to act as a witness when requested by the Company at reasonable
times and locations designated by the Company. Moreover, unless otherwise
prohibited by law, you agree to notify the Vice President, General Counsel of
the Company at 5221 California Ave., Irvine, CA 92617, if you are asked by any
person, entity or agency to assist, testify or provide information in any such
proceeding or investigation. Such notice shall be in writing and sent by
overnight mail to the address above within two business days of the time you
receive the request for assistance, testimony or information. If you are not
legally permitted to provide such notice, you agree that you will request that
the person, entity or agency seeking assistance, testimony or information
provide notice consistent with this Section 10. No part of this letter agreement
will abrogate your obligation to provide truthful testimony under oath. The
Company agrees to reimburse you for any actual, documented, reasonable, and
pre-approved out of pocket expenses you incur as a result of your cooperation
with the Company pursuant to this provision.

11.
Tax Provisions - You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
compensation set forth or described herein. The benefits provided under this
letter agreement are intended to be exempt from or compliant with Section 409A
of the Internal Revenue Code of 1986 (“Section 409A” of the “Code”). The Company
makes no representation or warranty and shall have no liability to you or to any
other person if any of the provisions of this letter agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy an
exemption for, or the conditions of, that section.

The Company and you agree that the provisions of Section 6 of the Change in
Control Agreement relating to Limitation on Benefits and Sections 12.2 through
12.4 related to tax compliance shall each apply to any compensation and benefits
pursuant to this letter agreement as though the provisions were contained
herein.





--------------------------------------------------------------------------------





12.
Acknowledgments - You acknowledge that nothing in this letter agreement changes
the at-will status of your employment with the Company.

13.
Voluntary Assent - You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement and that you fully understand the meaning and intent
of this letter agreement. You further state and represent that you have
carefully read this letter agreement, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

14.
Applicable Law - This letter agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement, or the subject matter hereof.

15.
Interpretation - The Company and you agree that this letter agreement and the
Releases will be construed without regard to any presumption or rule requiring
construction or interpretation against the drafting party. References in this
letter agreement and the Releases to “include” or “including” should be read as
though they said “without limitation” or equivalent forms.

16.
Entire Agreement; Effect on Change in Control Agreement - This letter agreement
and its schedule and the Releases contain and constitute the entire
understanding and agreement between the parties hereto with respect to the
payments and benefits due you in connection with your departure from the Company
and the matters covered by the respective agreements and cancel all previous
oral and written negotiations, agreements and commitments in connection
therewith. This letter agreement does not affect your equity awards, except as
specifically described herein, and they remain subject to the applicable equity
plan and award agreements except as modified herein. This letter agreement
supersedes both your offer letter from the Company dated on or about November
25, 1997, and the Change in Control Agreement, except for the provisions therein
that are explicitly referenced and incorporated herein.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





We thank you for your continued efforts on behalf of the Company.


Very truly yours,
Skyworks Solutions, Inc.


By:     /s/ Robert J. Terry
Robert J. Terry
Senior Vice President, General Counsel and Secretary




I hereby agree to the terms and conditions set forth above.


Signed under seal:


/s/ Laura A. Gasparini                    April 9, 2018                    
Laura A. Gasparini                    Date




To be returned on or before the close of business on April 9, 2018.


Annex A
Initial Release




Release - In exchange for the eligibility to receive the enhanced severance
benefit, the COBRA Benefits, the Option Extension, and the AYCO Benefits, upon
satisfaction of the relevant terms of the letter agreement to which this Initial
Release is attached, which benefits you acknowledge you would not otherwise be
entitled to receive without entering into this release, on behalf of yourself
and your heirs, executors, administrators, successors and assigns, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
Skyworks Solutions, Inc. (the “Company”) and its affiliates, subsidiaries,
parent companies, predecessors and successors, and all of their respective past
and present officers, directors, direct and indirect investors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and entity-related
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities and
expenses (including attorneys’ fees and costs), of every kind and nature that
you ever had or now have against any or all of the Released Parties, including
any and all claims arising out of or relating to your employment with the
Company, including all claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. §
2000ff et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the





--------------------------------------------------------------------------------





Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., all
as amended; the Massachusetts Fair Employment Practices Act., Mass. Gen. Laws
ch. 151B, § 1 et seq., the Massachusetts Civil Rights Act, Mass. Gen. Laws ch.
12, §§ 11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93,
§ 102 and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries
Act, Mass. Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy
law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D,
the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D,
all as amended; all common law claims including actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including any claims relating to the Change
in Control Agreement), and all claims to any ungranted or to-be-forfeited equity
compensation from the Company, contractual or otherwise; and any claim or damage
arising out of your employment with the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above. Notwithstanding the foregoing,
nothing in this Release (i) releases any claim to the compensation or payments
with respect to your ongoing employment with the Company, (ii) prevents you from
filing a charge with, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that you acknowledge that you will have waived any
right to recover any monetary benefits from the Company in connection with any
such claim, charge or proceeding) and you hereby further waive any rights or
claims to any payment, benefit, attorneys’ fees, or other remedial relief in
connection with any such claim, charge, or proceeding, (iii) releases any claims
arising after the date you sign this Release or not waivable by applicable law
(including, where applicable, workers’ compensation claims), (iv) releases any
claims for a breach of the terms of the letter agreement by any Released Party,
(v) releases any rights related to any written equity award agreement(s) between
you and the Company existing and outstanding as of April 9, 2018, or (vi) your
rights as a stockholder of the Company.


You understand and agree that the claims released in this section include not
only claims presently known to you, but also all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities and causes of action
of every kind and character that would otherwise come within the scope of the
released claims as described in this section. You understand that you may
hereafter discover facts different from what you now believe to be true, which
if known, could have materially affected the letter agreement or this Release,
but you nevertheless waive and release any claims or rights based on different
or additional facts.


The Company agrees that you are not releasing any claims or rights you may have
for indemnification under state or other law or the charter, articles, or
by-laws of the Company and its affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when you were a director or officer of the Company or any affiliated
company; provided, however, that (i) the Company’s execution of the letter
agreement to which this Release is attached is not a concession, acknowledgment,
or guaranty that you have any such rights to indemnification or coverage, (ii)
neither the letter agreement nor the Releases create any additional rights for
you to indemnification or coverage, and (iii) the Company retains any defenses
it may have to such indemnification or coverage.


Nothing in this Release or in any other agreement between you and the Company
prohibits you from reporting possible violations of state or federal law or
regulation to any government agency,





--------------------------------------------------------------------------------





regulator, or legal authority, or making any other disclosures that are
protected under the whistleblower provisions of state or federal law or
regulation. You are not required to notify the Company that you have made any
such reports or disclosures; provided, however, that nothing herein authorizes
the disclosure of information you obtained through a communication that was
subject to the attorney-client privilege, unless disclosure of the information
would otherwise be permitted by an applicable law or rule. Further, pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret [as defined in the Economic Espionage Act] that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”


Any capitalized but undefined terms have the meaning set forth in or referenced
under the letter agreement to which this Initial Release is attached.


Acknowledgments and Revocation - You acknowledge that you have been given at
least 21 days to consider this Release and that the Company advised you to
consult with an attorney of your own choosing prior to signing this Release. You
understand that you may revoke this Release for a period of seven (7) days after
you sign and return it by sending a notice of revocation to the Vice President,
General Counsel of the Company at 5221 California Ave., Irvine, CA 92617. This
Release shall not be effective or enforceable until the date of expiration of
this seven (7) day revocation period. You understand and agree that by entering
into this Release you are waiving any and all rights or claims you might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were entitled without providing this Release.


I hereby agree to the Release and other terms and conditions set forth above. I
intend that this Release will become a binding agreement between the Company and
me if I do not revoke my acceptance within seven (7) days after I sign it.


Signed under seal:




                                                    
Laura A. Gasparini                        Date




To be returned no later than close of business on April 30, 2018.




Annex B
Final Release









--------------------------------------------------------------------------------





Release - In exchange for the eligibility to receive the COBRA Benefits, the
Option Extension, the AYCO Benefits and, if applicable, the enhanced severance,
upon satisfaction of the relevant terms of the letter agreement to which this
Final Release is attached, which benefits you acknowledge you would not
otherwise be entitled to receive without entering into this release, on behalf
of yourself and your heirs, executors, administrators, successors and assigns,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge Skyworks Solutions, Inc. (the “Company”) and its affiliates,
subsidiaries, parent companies, predecessors and successors, and all of their
respective past and present officers, directors, direct and indirect investors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and entity-related capacities) (collectively, the “Released Parties”) from any
and all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, including any and all claims arising out of or relating to your
employment with and/or separation from the Company, including all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq., all as amended; the Massachusetts Fair Employment Practices Act., Mass.
Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Civil Rights Act, Mass. Gen.
Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen.
Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor
and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage
Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment
of wages and overtime), Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, §
52D, all as amended; all common law claims including actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including any claims relating to the Change
in Control Agreement), and all claims to any ungranted or to-be-forfeited equity
compensation from the Company, contractual or otherwise; and any claim or damage
arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above.
Notwithstanding the foregoing, nothing in this Release (i) releases any claim to
the COBRA Benefits, the Option Extension or the AYCO Benefits and, if applicable
for a termination without Cause before November 15, 2018, the cash severance
specified in Section 3 of the letter agreement, (ii) prevents you from filing a
charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that you acknowledge that you will have waived any right to
recover any monetary benefits from the Company in connection with any such
claim, charge or proceeding) and you hereby further waive any rights or claims
to any payment, benefit, attorneys’ fees, or other remedial relief in connection
with any such claim, charge, or proceeding, (iii) releases any claims arising
after the date you sign this Release or not waivable by applicable law
(including, where applicable, workers’ compensation claims), (iv) releases any
claims for a breach of the terms of the letter agreement by





--------------------------------------------------------------------------------





any Released Party, (v) releases any rights related to any written equity award
agreement(s) between you and the Company existing and outstanding as of April 9,
2018, or (vi) your rights as a stockholder of the Company.


You understand and agree that the claims released in this section include not
only claims presently known to you, but also all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities and causes of action
of every kind and character that would otherwise come within the scope of the
released claims as described in this section. You understand that you may
hereafter discover facts different from what you now believe to be true, which
if known, could have materially affected the letter agreement or this Release,
but you nevertheless waive and release any claims or rights based on different
or additional facts.


The Company agrees that you are not releasing any claims or rights you may have
for indemnification under state or other law or the charter, articles, or
by-laws of the Company and its affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when you were a director or officer of the Company or any affiliated
company; provided, however, that (i) the Company’s execution of the letter
agreement to which this Release is attached is not a concession, acknowledgment,
or guaranty that you have any such rights to indemnification or coverage, (ii)
neither the letter agreement nor the Releases create any additional rights for
you to indemnification or coverage, and (iii) the Company retains any defenses
it may have to such indemnification or coverage.


Nothing in this Release or in any other agreement between you and the Company
prohibits you from reporting possible violations of state or federal law or
regulation to any government agency, regulator, or legal authority, or making
any other disclosures that are protected under the whistleblower provisions of
state or federal law or regulation. You are not required to notify the Company
that you have made any such reports or disclosures; provided, however, that
nothing herein authorizes the disclosure of information you obtained through a
communication that was subject to the attorney-client privilege, unless
disclosure of the information would otherwise be permitted by an applicable law
or rule. Further, pursuant to the Defend Trade Secrets Act: “An individual shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret [as defined in the Economic Espionage
Act] that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”


Any capitalized but undefined terms have the meaning set forth in or referenced
under the letter agreement to which this Final Release is attached.


Return of Company Property - You confirm that you have returned to the Company
in good working order all keys, files, records (and copies thereof), equipment
(including, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles,
Company confidential and proprietary information, and any other Company-owned
property in your possession or control and have left intact with, or





--------------------------------------------------------------------------------





delivered intact to, the Company all Company documents (electronic or
otherwise), including those that you developed or helped to develop during your
employment, none of which you will retain in any form or medium. You further
confirm that you have cancelled all accounts for your benefit, if any, in the
Company’s name, including to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.
Business Expenses and Final Compensation - You acknowledge that the Company has
reimbursed you for all business expenses incurred in conjunction with the
performance of your employment and that no other reimbursements are owed to you
other than in the ordinary course for expenses not yet required to be submitted.
You also acknowledge that you have received payment in full for all services
rendered in conjunction with your employment by the Company, including payment
for all wages, bonuses, equity, and accrued unused vacation time other than
amounts due in the ordinary course in a final paycheck, and that no other
compensation is owed to you, except for the COBRA Benefits, the Option
Extension, the AYCO Benefits and, if applicable for a termination without Cause
before November 15, 2018, the cash severance referenced in Section 3 of the
letter agreement.
Acknowledgments and Revocation - You acknowledge that you have been given at
least 21 days to consider this Release and that the Company advised you to
consult with an attorney of your own choosing prior to signing this Release. You
understand that you may revoke this Release for a period of seven (7) days after
you sign and return it by sending a notice of revocation to the Vice President,
General Counsel of the Company at 5221 California Ave., Irvine, CA 92617. This
Release shall not be effective or enforceable until the date of expiration of
this seven (7) day revocation period. You understand and agree that by entering
into this Release you are waiving any and all rights or claims you might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were entitled without providing this Release.
I hereby agree to the Release and other terms and conditions set forth above. I
intend that this Release will become a binding agreement between the Company and
me if I do not revoke my acceptance within seven (7) days after I sign it.


Signed under seal:


                                                    
Laura A. Gasparini                        Date


To be returned no later than the third (3rd) business day following, and not
before, the close of business on the Separation Date, or, if earlier, by the
close of business on or after October 19, 2018, but not later than the close of
business on October 26, 2018.





